UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1628



LOUIS A. CSOKA,

                                              Plaintiff - Appellant,

          versus


UNITED STATES GOVERNMENT; RUDY LOZANO; JAMES
T. MOODY; ALLEN SHARP, and the above Federal
Judges; AMOCO OIL COMPANY, its management--
Richard J. McGillivary, Jack Graham, Ralph
Phillip, Michael VanAcker, Michael A. Doerner,
Eric Weck, Vyt Lazauskas aka BP Amoco; UNKS;
H. NASIF MAHMOUD, Attorney; WILLIAM H. WALDEN,
Deputy Prosecutor/Attorney; CHARLES H. GRAD-
DICK, City Judge/Attorney; JOEL C. LEVY;
STEVEN R. CRIST; PALMER C. SINGLETON, JR.; R.
CORDELL FUNK; NELS KOMPIER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
873-L)


Submitted:   October 26, 2000             Decided:   November 1, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Louis A. Csoka, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Louis A. Csoka appeals from the district court’s order dis-

missing his civil action and transferring the case to the United

States District Court for the Northern District of Indiana.     Our

review of the record and the district court’s opinion discloses no

reversible error.     Accordingly, we deny Csoka’s motions for ap-

pointed counsel, for a directed verdict, for a mandatory injunc-

tion, and to correct omission, and affirm on the reasoning of the

district court.     See Csoka v. United States, No. CA-00-873-L (D.

Md. Apr. 11, 2000).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2